Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to generating a refined title for listing products. 
Claims 1-20 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., non-transitory computer-readable medium and system) and process (i.e., a method). 
 Although claims 1-20 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claims 1, 8 and 15 recite receiving input titles, receiving a request for listing, generating a refined title for the listing, receiving a query and transmitting the refined title.
Claims 2, 3, 9, 10, 16 and 17 recite training a machine learning for generating the refined title. 
 The limitation of receiving a title, generating a refined title, receiving a query and transmitting response based on the query covers certain methods of organizing human activity but for the recitation of generic computer components. That is, other than a processor (computer) nothing in the claim element precludes the step from practically being commercial or legal interaction including agreements in the form of contracts, legal obligations; advertising etc., (refining the title for listing a product for sale). If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interaction but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Under step 2A Prong Two, if a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims includes the additional elements of a processor and a machine learning (in claims 2, 3, 9, 10, 16 and 17)  for generating the refined title. The claims as a whole merely describe how to generally apply the concept of generating a refined title. The processor and the machine learning in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of collecting, analyzing and outputting result), such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Power Group (collecting information, analyzing it, and displaying certain results of the collection and analysis). 

Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of computer (processor). However, the elements are recited at high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer function of receiving, generating and transmitting data. The specification makes clear that the components and their functions, considered individually or in combination, are well-known, routine and conventional (see [0111]-[0123]). As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2, 3, 9, 10, 16 and 17, recite a machine learning for generating a refined title for a product listing. However, the machine learning is applied to perform a step which covers an abstract idea. As noted above, the additional elements provide a general linking to a particular technological environment or field of use. Claims 4-7, 11-14 and 18-20 merely add further details of the abstract elements recited in independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 2-7, 9-14, and 16-20, are patent ineligible. Hence, claims 1-20 are not patent eligible.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhojwani et al. (US, 2020/0089800 A1).
Claims 1, 8, 15:
Bhojwani teaches receiving a plurality of input titles for a plurality of listings associated with a product; receiving a listing request including a suggested title for a first listing for the product (unstructured description)(see [0015],  fig. 5);
generating a refined tittle for the first listing based at least in part on the plurality of input titles and the suggested tile (converting unstructured product description into a structured format of attributes (in a format that is easier to understand for the user)  (see [0017])
receiving a query that is mapped to the product; and transmitting a query response that includes the refined title for the first listing based at least in part on the search query (the system use the high-quality attribute values identified from the product descriptions uploaded by supplier and normalized into a format that can be commonly searched) (see [0017]-[0019], [0025]-[0026]).
Claims 2, 9, 16:
Bhojwani teaches training a machine learning model based at least in part on user behavior data corresponding to the plurality of listings, wherein the refined title is generated based at least in part on the machine learning model (the unstructured text (product description) for identifying attributes for generating structured format) see [0029]-[0032], [0045]))
Claims 4-7, 11-14, 18-20: 
Bhojwani teaches wherein generating the refined title comprises: identifying a plurality of words in the listing request including the suggested title; and adding a word from the plurality of words to the refined title based at least in part on the machine learning model; and excluding, from the refined title, a word from the plurality of words based at least in part on the machine learning model; selecting a relative order between two or more words in the refined title based at least in part on the machine learning model; substituting a first word from the suggested title for a second word in the refined title based at least in part on the machine learning model (see fig. 2B, 4B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bhojwani and further in view of Dagan et al. (US 2021/0073583 A1).
Claims 3, 10, 17:
Bhojwani teaches wherein training the machine learning, however failed to teach receiving the user behavior data comprising click rate data, sales rate data, or both: and training the machine learning model based at least in part on the received user behavior data.
Dagan teaches machine learning model used to select image in product listing based on received user behavior data comprising of click rate data, sale rate data or both (see [0037]-[0042]). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to incorporate Dagan’s behavior data, in Bhojwani’s title description, in order to select a title based on suitability score by scoring each title based on the previous actions (see [0043]-[0047]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
“Generating Product Descriptions from User Reviews” Slava Novgorodov et. al. In Proceedings of the 2019 World Wide Web Conference (WWW ’19), May 13–17, 2019.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEHDEGA RETTA/Primary Examiner, Art Unit 3688